Case 1:20-cv-22885-KMW Document 135 Entered on FLSD Docket 07/14/2021 Page 1 of 17




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 20-cv-22885-Williams/Torres

   --------------------------------------------- x
   PAYCARGO, LLC,

                             Plaintiff,

           -against-

   PAVEL GALBREATH aka
   PASHA GALBREATH aka
   PASHA PROBIV, WALE UP LLC and
   CARGOSPRINT LLC

                              Defendant.
   --------------------------------------------- x

                         [PROPOSED] STIPULATED PROTECTIVE ORDER

           Whereas, Plaintiff PayCargo, LLC (“Plaintiff”), and Defendants Pavel Galbreath a/k/a

   Pasha Galbreath a/k/a Pasha Probiv, Wale Up LLC, and CargoSprint LLC (collectively

   “Defendants”) (all hereafter, the “Parties to this Action”), believe that certain information that is or

   will be encompassed by discovery demands by the Parties to this Action involves the production or

   disclosure of trade secrets, confidential business information, and/or other proprietary information;

           Whereas, the Parties to this Action seek a protective order limiting disclosure thereof in

   accordance with Federal Rules of Civil Procedure 26(c);

           Therefore, it is hereby stipulated among the Parties to this Action and, for good cause

   shown, the following is ORDERED:

           1.       Scope. All documents (including electronically stored information) produced in the

   course of discovery, including responses to discovery requests, all deposition testimony and

   exhibits, documents produced by third parties subject to subpoena, other materials which may be

   subject to restrictions on disclosure for good cause, and information derived directly therefrom


                                                      1
Case 1:20-cv-22885-KMW Document 135 Entered on FLSD Docket 07/14/2021 Page 2 of 17




   (hereinafter collectively “documents”), shall be subject to this Order concerning confidential

   information as set forth below. The Order is also subject to the Local Rules of this Court and the

   Federal Rules of Civil Procedure on matters of procedure and calculation of time periods.

          2.      Form and Timing of Designation. Any party or third party responding to a

   subpoena or other discovery request, including a request for production of documents, may

   designate documents as confidential and restricted in disclosure upon making a good faith

   determination that the documents contain information protected from disclosure by statute or that

   should be protected from disclosure as confidential personal information, medical information,

   proprietary business information, trade secrets, personnel records, or such other sensitive

   commercial information that is not publicly available under this Order, by placing or affixing

   the word “CONFIDENTIAL” on the document in a manner that will not interfere with the

   legibility of the document, or, if that is not possible, by placing the document in a container which

   prominently states “CONFIDENTIAL” or including the word “CONFIDENTIAL” in the name of

   an electronic file. Any party or third-party responding to a subpoena or other discovery request,

   including a request for production of documents, may also designate documents as

   “ATTORNEYS’ EYES ONLY” for such materials as it (A) reasonably and in good faith believes

   to contain particularly sensitive information relating to research for and production of products or

   services; technical, business, and research information regarding future products or services; non-

   public and highly sensitive financial information; marketing and sales information, such as

   marketing plans and forecasts, customer lists, pricing data, cost data, vendor, talent or supplier lists

   and communications with vendors, talent or suppliers and financial information relating to same;

   or such other documents, information, or materials that relate to other proprietary information; and

   (B) reasonably and in good faith believes that public revelation of the information would cause



                                                      2
Case 1:20-cv-22885-KMW Document 135 Entered on FLSD Docket 07/14/2021 Page 3 of 17




   competitive injury to the producing party. Documents shall be designated “CONFIDENTIAL” or

   “ATTORNEYS’ EYES ONLY” prior to or at the time of the production or disclosure of the

   documents. The designation “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” does not

   mean that the document has any status or protection by statute or otherwise except to the extent

   and for the purposes of this Order.

            3.    Documents      Which      May     be    Designated     “CONFIDENTIAL”           Or

   “ATTORNEYS’ EYES ONLY.” Any party or third party in response to a subpoena or other

   discovery request, including a request for production of documents, may designate documents as

   “CONFIDENTIAL” upon making a good faith determination that the documents contain

   information protected from disclosure by statute or that should be protected from disclosure as

   confidential personal information, medical information, proprietary business information, trade

   secrets, personnel records, or such other sensitive commercial information that is not publicly

   available. Any party or third party in response to a subpoena or other discovery request, including

   a request for production of documents, may designate as “ATTORNEYS’ EYES ONLY” such

   materials as it (A) reasonably and in good faith believes to contain particularly sensitive

   information relating to research for and production of products or services; technical, business,

   and research information regarding future products or services; non-public and highly sensitive

   financial information; marketing and sales information, such as marketing plans and forecasts,

   customer lists, pricing data, cost data, vendor, talent or supplier lists and communications with

   vendors, talent or suppliers and financial information relating to same; or such other documents,

   information, or materials that relate to other proprietary information; and (B) reasonably and in

   good faith believes that public reveal of the information cause competitive injury to the producing

   party.



                                                   3
Case 1:20-cv-22885-KMW Document 135 Entered on FLSD Docket 07/14/2021 Page 4 of 17




          Public records or other information or documents that are publicly available in the form in

   which they are possessed by the Parties to this Action may not be designated as

   “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”

          4.     Depositions. Deposition testimony shall be deemed “CONFIDENTIAL” or

   “ATTORNEYS’ EYES ONLY” only if designated as such. Such designation shall be specific as

   to the portions of the transcript or any exhibit to be designated as “CONFIDENTIAL” or

   “ATTORNEYS’ EYES ONLY.” Thereafter, the deposition transcripts and any of those portions

   so designated shall be protected as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY,”

   pending objection, under the terms of this Order. Deposition testimony (even where not yet

   transcribed) and any accompanying exhibits shall be deemed “ATTORNEYS’ EYES ONLY” prior

   to transcription and for a period of fourteen (14) calendar days after the transcription of said

   deposition, but said designation will expire at the conclusion of that fourteen-day period unless

   Defendants or Plaintiff designate portions of said testimony as “CONFIDENTIAL” or

   “ATTORNEYS’ EYES ONLY” by letter or e-mail to the other parties.

          5.     Protection of “CONFIDENTIAL” and “ATTORNEYS’ EYES ONLY”

                 Material.

               a. General     Protections.    Documents     designated    “CONFIDENTIAL”          or

                  “ATTORNEYS’ EYES ONLY” under this Order shall not be used or disclosed

                  by the Parties to this Action, counsel for the Parties to this Action, or any other

                  person identified in Paragraph 5(b) for any purpose whatsoever other than to

                  prepare for and to conduct discovery, hearings, and trial in this action, including

                  any appeal thereof.




                                                   4
Case 1:20-cv-22885-KMW Document 135 Entered on FLSD Docket 07/14/2021 Page 5 of 17




            b. Limited Third-Party Disclosures. The Parties to this Action and counsel for the

               Parties to this Action shall not disclose or permit the disclosure of any

               “CONFIDENTIAL” documents to any third person or entity except as set forth

               in section 5(b) subparagraphs (1), (2), (4), (5), and (6), and counsel for the Parties

               to this Action shall not disclose or permit the disclosure of any “ATTORNEYS’

               EYES ONLY” documents to any third person or entity except as set forth in

               section 5(b) subparagraphs (1), (3), (4), (5), and (6). Subject to these requirements,

               the following categories of persons may be allowed to review documents that have

               been designated “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”

                   1. Counsel. Outside counsel for the Parties to this Action and employees and

                      agents of counsel who have responsibility for the preparation and trial of

                      the action or related actions;

                          •   In-House Counsel. Pursuant to his sworn representation that he is

                              not involved in competitive-decision making activities for Plaintiff,

                              Plaintiff’s in-house counsel, Jason H. Weber, Esq. shall have access

                              to “CONFIDENTIAL” and “ATTORNEYS’ EYES ONLY”

                              information and documents under the terms of this Protective

                              Order, excluding, however, information and documents in the

                              following categories which shall be further designated “NOT FOR

                              IN-HOUSE COUNSELS’ EYES”:

                                          -   computer code, including source code which shall

                                              be defined as follows:

                                                 Source code is considered to be all code in the
                                                 entities’ formal or informal software code


                                                 5
Case 1:20-cv-22885-KMW Document 135 Entered on FLSD Docket 07/14/2021 Page 6 of 17




                                               repositories including but not limited to
                                               developer or engineer computer systems, file or
                                               data storage locations, external storage devices,
                                               cloud or other third party storage locations or
                                               software code repositories, email, or any location
                                               where developers, engineers, or other individuals
                                               having access to the software code may have
                                               stored or copied software code. The scope of
                                               source code shall include software code, scripts,
                                               documentation and other materials providing
                                               functionality and support to the applications,
                                               databases,     user-interface      design     and
                                               implementation, and other systems including
                                               APIs.

                                        -   access to the CargoSprint platform;

                                        -   information     regarding   money     flows    in   the

                                            CargoSprint platform;

                                        -   customer, vendor or supplier lists;

                                        -   pricing information; and

                                        -   negotiations with customers, vendors, or suppliers.

                             No other in-house counsel for any of the parties shall have access

                             to “ATTORNEYS’ EYES ONLY” information or documents. In

                             the event a disclosing party become aware of other categories of

                             information that should be excluded from Mr. Weber’s access, the

                             parties shall cooperate in good faith to revise the above list.

                  2. Parties. Parties to this Action and employees of a party subject to this

                     Order, other than In-House Counsel, except that:

                         •   Defendant Pavel Galbreath a/k/a Pasha Galbreath a/k/a Pasha Probiv

                             (“Galbreath”), now represented by legal counsel, shall have access

                             to “CONFIDENTIAL” information and documents under the terms


                                               6
Case 1:20-cv-22885-KMW Document 135 Entered on FLSD Docket 07/14/2021 Page 7 of 17




                           of this Protective Order, excluding, however, information and

                           documents in the following categories which shall be further

                           designated “NOT FOR GALBREATH’S EYES”:

                                      -   computer code, including source code which shall

                                          be defined as follows:

                                          Source code is considered to be all code in the
                                          entities’ formal or informal software code
                                          repositories including but not limited to developer or
                                          engineer computer systems, file or data storage
                                          locations, external storage devices, cloud or other
                                          third party storage locations or software code
                                          repositories, email, or any location where
                                          developers, engineers, or other individuals having
                                          access to the software code may have stored or
                                          copied software code. The scope of source code shall
                                          include software code, scripts, documentation and
                                          other materials providing functionality and support
                                          to the applications, databases, user-interface design
                                          and implementation, and other systems including
                                          APIs.

                                      -   access to the PayCargo platform;

                                      -   information regarding money flows in the PayCargo

                                          platform;

                                      -   customer, vendor or supplier lists;

                                      -   pricing information; and

                                      -   negotiations with customers, vendors, or suppliers.

                           In the event a disclosing party becomes aware of other categories

                           of information that should be excluded from Mr. Galbreath’s

                           access, the parties shall cooperate in good faith to revise the above

                           list.



                                             7
Case 1:20-cv-22885-KMW Document 135 Entered on FLSD Docket 07/14/2021 Page 8 of 17




                  3. Limited Purpose Party Representatives. If counsel believes in good faith

                     that it is necessary to disclose any ATTORNEYS’ EYES ONLY material

                     to a client representative in order to receive context or information

                     regarding the relevance or meaning of the ATTORNEYS’ EYES ONLY

                     material—in the interest of efficiently litigating the matter—counsel shall

                     do the following:

                         •   Identify a client representative that counsel determines would be

                             able to provide the desired context or information regarding the

                             specific material;

                         •   Ask opposing counsel if they consent to disclosure of the specific

                             ATTORNEYS’ EYES ONLY material to the designated client

                             representative. If opposing counsel consents, the designated client

                             representative must sign the “Agreement To Be Bound By

                             Stipulated Protective Order,” attached hereto as Attachment A,

                             before the ATTORNEYS’ EYES ONLY material may be disclosed

                             to the client representative;

                         •   If opposing counsel does not consent, counsel shall schedule a

                             status conference with the Court, at which time the Court will

                             determine whether the ATTORNEYS’ EYES ONLY material may

                             be disclosed to the identified client representative.

                  4. Court Reporters, Interpreters, and Recorders. Court reporters,

                     interpreters, videographers, stenographers, and recorders engaged for

                     depositions;



                                                  8
Case 1:20-cv-22885-KMW Document 135 Entered on FLSD Docket 07/14/2021 Page 9 of 17




                     5. Consultants, Investigators and Experts. Consultants, investigators, or

                         experts (hereinafter referred to collectively as “experts”) employed by the

                         Parties to this Action or counsel for the Parties to this Action to assist in the

                         preparation and trial of this action or proceeding, but only after such persons

                         have completed the certification contained in Attachment A, Agreement to

                         be Bound by Stipulated Protective Order.; and

                     6. Others by Consent. Other persons only by written consent of the

                         producing party or upon order of the Court and on such conditions as may

                         be agreed or ordered. All such persons shall execute the certification

                         contained in Attachment A, “Agreement to be Bound by Stipulated

                         Protective Order.”

             c. Control of Documents. Counsel for the Parties to this Action shall take

                 reasonable and appropriate measures to prevent unauthorized disclosure of

                 documents designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”

                 pursuant to the terms of this Order. Counsel shall maintain the originals of the

                 forms signed by persons acknowledging their obligations under this Order for

                 a period of one (1) year after dismissal of the action, the entry of final judgment

                 and/or the conclusion of any appeals arising therefrom.

       6. Source Code.     Any source code produced in discovery as “CONFIDENTIAL” or

          “ATTORNEYS’ EYES ONLY” shall be made available in a format allowing it to be

          reasonably reviewed and searched. Review of the source code shall occur on a secured

          computer that is not connected to the internet and is not connected to other computers that

          are connected to the internet, and the person reviewing such material shall not copy,



                                                    9
Case 1:20-cv-22885-KMW Document 135 Entered on FLSD Docket 07/14/2021 Page 10 of 17




          remove, or otherwise transfer any portion of the source code onto any recordable media or

          recordable device. The person reviewing such material may request paper copies of

          limited portions of source code that are reasonably necessary for the preparation of court

          filings, pleadings, expert reports, or other papers, or for deposition or trial.        The

          designating party shall provide all such source code in paper form including bates numbers

          and, if applicable, the label “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.” The

          designating party may challenge the amount of source code requested in hard copy form

          pursuant to the dispute resolution procedure and timeframes set forth herein. The person

          to whom such material is produced shall maintain a record of any individual who has

          inspected any portion of the source code in electronic or paper form. The person to whom

          such material is produced shall maintain all paper copies of any printed portions of the

          source code in a secured, locked area. The person to whom such material is produced shall

          not create any electronic or other images of the paper copies and shall not convert any of

          the information contained in the paper copies into any electronic format. The person to

          whom such material is produced shall only make additional paper copies if such additional

          copies are (1) necessary to prepare court filings, pleadings, or other papers (including a

          testifying expert’s expert report), (2) necessary for deposition, or (3) otherwise necessary

          for the preparation of its case. Any paper copies used during a deposition shall be retrieved

          by the designating party at the end of each day and must not be given to or left with a court

          reporter or any other unauthorized individual. However, any deposition exhibits that

          include paper copies of source code shall be marked as exhibits for the record, and copies

          of such exhibits shall be securely maintained by counsel for the parties.




                                                  10
Case 1:20-cv-22885-KMW Document 135 Entered on FLSD Docket 07/14/2021 Page 11 of 17




             7.    Inadvertent Production. The inadvertent production of any document or

    information during discovery in this action shall be without prejudice to any claim that such

    material is privileged under the attorney-client privilege, work-product doctrine, or any other

    legally recognized privilege, or constitutes trade secrets, and no party shall be held to have waived

    any rights by such inadvertent production, so long as the inadvertently producing party notifies the

    receiving party within a reasonable time. Upon timely written request by the inadvertently

    producing party, the receiving party shall (1) return or sequester the original and all copies of such

    documents and (2) shall not use such information for any purpose unless allowed by Order of the

    Court.

             If any document or information is inadvertently produced without a designation of

    “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY,” the party or third party responding to a

    subpoena that inadvertently produced the document or information without the appropriate

    designation may notify the party or parties that received the document or information and instruct

    any receiving party to promptly return, sequester, or destroy the specified document or information

    and any copies it may have. The party or third party responding to a subpoena or other discovery

    request, including a request for production of documents, must reproduce the document(s) with

    the appropriate designation of “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.” Any party

    that receives any document or information that was inadvertently produced without a designation

    of “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY,” and that receives timely notice from the

    producing party of the inadvertent production, must not use or disclose the document or

    information and must take reasonable steps to retrieve the document or information, if the party

    disclosed it before being notified of the inadvertent production.




                                                     11
Case 1:20-cv-22885-KMW Document 135 Entered on FLSD Docket 07/14/2021 Page 12 of 17




           8.      Filing of    “CONFIDENTIAL”            and    “ATTORNEYS’         EYES      ONLY”

    Documents Under Seal. To the extent that a brief, memorandum or pleading references any

    document marked as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY,” then the brief,

    memorandum or pleading shall refer the Court to the particular exhibit filed under seal without

    disclosing the contents of any confidential information.

                a. This Order does not authorize filing protected materials under seal, except where

                   expressly provided otherwise. No document may be filed with the Court under seal

                   without prior permission as to each such filing, upon motion and for good cause

                   shown, including the legal basis for filing under seal. Unless the Court orders

                   otherwise, all sealed documents shall be filed according to S.D. Florida L. R. 5.4.

                b. If a Party to this Action wishes to file any confidential information with the Court,

                   it shall do everything necessary to ensure that such information is impounded, kept

                   under seal, and unavailable to the public, including observing all requirements of

                   Southern District of Florida Local Rules, including its provisions regarding the

                   filing of motions to seal. All “CONFIDENTIAL” or “ATTORNEYS’ EYES

                   ONLY” documents and/or information filed with the Court shall be filed in

                   accordance with Local Rule 5.4(b) governing the filing of sealed documents.

                c. If the Court does not permit the filing under seal of a “CONFIDENTIAL” or

                   “ATTORNEYS’ EYES ONLY” document, the Parties to this Action shall confer

                   in good faith so that the confidentiality of designated documents is preserved at all

                   times. If filing of a “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”

                   document under seal is ultimately and finally refused by the Court after a motion

                   under Local Rule 5.4(b), the document shall not be filed with the Court unless



                                                    12
Case 1:20-cv-22885-KMW Document 135 Entered on FLSD Docket 07/14/2021 Page 13 of 17




                    express permission is given by the producing party for such filing. If a document

                    or thing produced cannot conveniently be marked as required by this Order, the

                    Parties to this Action shall confer and agree in writing on an appropriate way of

                    marking or otherwise identifying as “CONFIDENTIAL” or “ATTORNEYS’

                    EYES ONLY” such document or thing.

                 d. To the extent that it is necessary for a party to disclose or discuss the content of any

                    document marked as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” in a

                    written brief, memorandum or pleading, then the entire written brief,

                    memorandum or pleading shall be filed under seal upon motion and for good cause

                    shown, including the legal basis for filing under seal, or redacted in a manner

                    sufficient to protect the public disclosure of such information.

           9.       Challenges by a Party to Designation as “CONFIDENTIAL.” Any

    “CONFIDENTIAL” designation is subject to challenge by any party or non-party with standing to

    object (hereinafter “objecting party”). Before filing any motions or objections to a confidentiality

    designation with the Court, the objecting party shall have an obligation to meet and confer in a good

    faith effort to resolve the objection by agreement. If agreement is reached confirming or waiving the

    “CONFIDENTIAL” designation as to any documents subject to the objection, the designating party

    shall serve on all parties a notice specifying the documents and nature of the agreement.

           10.         Challenges by a Party to Designation as “ATTORNEYS’ EYES ONLY.”

    If a party disputes the designation of any material as “ATTORNEYS’ EYES ONLY,” counsel for

    the disputing party shall notify counsel for the producing party. No later than five (5) business

    days after receiving that notice, counsel will meet and confer in a good faith effort to resolve the

    dispute. If the parties are unable to resolve their dispute, the objecting party may file a motion



                                                      13
Case 1:20-cv-22885-KMW Document 135 Entered on FLSD Docket 07/14/2021 Page 14 of 17




    under seal and submit the disputed material for in camera review, and the party that made the

    designation shall file an opposition within five (5) business days thereafter. The Court, at its

    discretion, will conduct a telephone status conference to resolve the dispute and may grant relief

    that it deems appropriate.

           11.     Action by the Court. Applications to the Court for an order relating to any

    documents designated “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” shall be by motion

    (or by employing the Magistrate’s “discovery calendar” process) and in accordance with any other

    procedures set forth in the presiding judge’s standing orders or other relevant orders. Nothing in this

    Order or any action or agreement of a party under this Order limits the Court’s power to make

    any orders that may be appropriate with respect to the use and disclosure of any documents

    produced or used in discovery or at trial.

           12.     Use of “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” Documents

    or Information at Trial/Hearing. All trials/hearings are open to the public. Absent order of the

    Court, there will be no restrictions on the use of any document that may be introduced by any

    party during the trial/hearing. If a party intends to present at trial/hearing “CONFIDENTIAL” or

    “ATTORNEYS’ EYES ONLY” documents or information derived therefrom, such party shall

    provide advance notice to the other party or third party that produced the documents or information

    in response to a subpoena or other discovery request, including a request for production of

    documents, at least five (5) business days before the commencement of trial/hearing by identifying

    the documents or information at issue as specifically as possible (i.e., by Bates number, page

    range, deposition transcript lines, etc.) without divulging the actual “CONFIDENTIAL” or

    “ATTORNEYS’ EYES ONLY” documents or information. The Court may thereafter make such

    orders as are necessary to govern the use of such documents or information at trial/hearing. No



                                                      14
Case 1:20-cv-22885-KMW Document 135 Entered on FLSD Docket 07/14/2021 Page 15 of 17




    such document may be offered into evidence unless the Court has first approved its submission.

    The attempted introduction or introduction of such evidence shall be subject to further Order of

    the Court following an in-camera review and hearing arguments of counsel.

           13.     Obligations Upon Conclusion of Litigation.

                 a. Order Remains in Effect. Unless otherwise agreed or ordered, this Order shall

                    remain in force after dismissal or entry of final judgment not subject to further

                    appeal and the Court shall retain jurisdiction to hear any disputes arising under this

                    Order.

                 b. Return of “CONFIDENTIAL” and “ATTORNEYS’ EYES ONLY”

                    Documents. One year after dismissal or entry of final judgment not subject to

                    further appeal, all documents treated as “CONFIDENTIAL” or “ATTORNEYS’

                    EYES ONLY” under this Order, including all copies, shall be returned to the

                    producing party or third party, and all electronic copies thereof deleted from the

                    receiving party’s records and files, unless: (1) the document has been offered into

                    evidence or filed without restriction as to disclosure; (2) the parties agree to

                    destruction in lieu of return; (3) any time after entry of final judgment not subject to

                    further appeal, and prior to the one year period mentioned above, the producing

                    party requests in writing the return of the documents; or (4) as to documents bearing

                    the notations, summations, or other mental impressions of the receiving party, that

                    party elects to destroy the documents and certifies to the producing party that it

                    has done so. Notwithstanding the above requirements to return or destroy

                    documents, counsel may retain attorney work-product, including an index which

                    refers or relates to information designated “CONFIDENTIAL” or “ATTORNEYS’



                                                      15
Case 1:20-cv-22885-KMW Document 135 Entered on FLSD Docket 07/14/2021 Page 16 of 17




                    EYES ONLY,” so long as that work-product does not duplicate verbatim

                    substantial portions of the text or images of confidential documents. This work-

                    product shall continue to be “CONFIDENTIAL” or “ATTORNEYS’ EYES

                    ONLY” under this Order. An attorney may use his or her work-product in a

                    subsequent litigation provided that its use does not disclose or use

                    “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” documents.

                 c. Return of Documents Filed Under Seal. After dismissal or entry of final

                    judgment not subject to further appeal, the Clerk may elect to return to counsel for

                    the Parties to this Action, or, after notice, destroy documents filed or offered at

                    trial under seal or otherwise restricted by the Court as to disclosure.

           14.     Order Subject to Modification. This Order shall be subject to modification by

    the Court on its own motion or on motion of a party or any other person with standing concerning

    the subject matter. Motions to modify this Order shall be served and filed under any applicable

    local rule and the presiding judge’s standing orders or other relevant orders.

           15.     No Prior Judicial Determination. This Order is entered based on the

    representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

    herein shall be construed or presented as a judicial determination that any documents or

    information designated “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” by counsel or the

    parties is subject to protection under Rule 26(c) of the Federal Rules of Civil Procedure or

    otherwise until such time as the Court may rule on a specific document or issue. Nor does this

    Order constitute a waiver of any party’s rights to object to discovery on any grounds.




                                                     16
Case 1:20-cv-22885-KMW Document 135 Entered on FLSD Docket 07/14/2021 Page 17 of 17




             16.   Third Party Discovery. A copy of this order shall accompany (a) any subpoena

    issued to a third party in this case; (b) any other discovery request issued to a third party in this

    case.

             17.   Persons Bound. This Order shall take effect when entered and shall be binding

    upon all counsel and their law firms, the parties, and persons made subject to this Order by its

    terms.

    IT IS SO ORDERED.




                                                                 /s Edwin G. Torres
                                                                 United States Magistrate Judge




                                                     17
